158 U.S. 267 (1895)
VIRGINIA
v.
TENNESSEE.
No. 3. Original.
Supreme Court of United States.
Submitted May 6, 1895.
Decided May 20, 1895.
ORIGINAL.
*270 Mr. R. Taylor Scott, Attorney General of the State of Virginia, for the motion.
MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
This was a suit to establish the true boundary line between the States of Virginia and Tennessee, and proceeded to a decree on April 3, 1893, at October term, 1892, "that the boundary line established between the States of Virginia and Tennessee by the compact of 1803, between the said States, is the real, certain, and true boundary between the said States, and that the prayer of the complainant to have the said compact set aside and annulled, and to have a new boundary line run between them on the parallel of 36° 30' north latitude, should be, and the same is hereby, denied, at the costs of the complainant."
In view of some observations made, on the argument of the case, upon the propriety and necessity, if the line established in 1803 were sustained, of having it rerun and remarked, so as thereafter to be more readily identified and traced, it was stated in the opinion "that on a proper application, based upon a showing that any marks for the identification of that line have been obliterated or have become indistinct, an order may be made, at any time during the present term, for the restoration of such marks without any change of the line." Virginia v. Tennessee, 148 U.S. 503, 528. Subsequently, on May 15, 1893, a motion was made on behalf of the State of Virginia to restore the boundary marks between the two States alleged to be indistinct and obliterated, and to allow complainant to take additional testimony, the consideration of which was postponed to October term, 1893, when and on *271 October 16, 1893, the motion was denied. Application is now made on behalf of the State of Virginia to this court to enter a decree in this cause for the remarking of the boundary line as set forth therein, to the granting of which the State of Tennessee consents. But we find ourselves unable to enter the order desired, as our power over the cause ceased with the expiration of October term, 1893, and it should not have been retained on the docket. The application must therefore be denied, but without prejudice to the filing of a new bill or petition, upon which, the parties being properly before the court and agreeing thereto, such a decree may be entered.
Application denied and case stricken from the docket.